Opinion by
Price, J.,
This case was previously before us in Broxie v. Household Finance Company, 228 Pa. Superior Ct. 284, 323 A.2d 364 (1974). The Supreme Court by per curiam *432opinion filed December 30, 1974, reversed and remanded to us for consideration of the remaining issues.
The central issue in this case is the question of whether the tort of intentional interference with a contractual relationship requires proof of specific intent. Appellant concedes that it did not take exception to the charge of the trial court, but argues basic and fundamental error. Unfortunately the question, not having been properly preserved for appeal, cannot now be reached by this court. See Commonwealth v. Reid, 458 Pa. 357, 326 A.2d 267 (1974) ; Dilliplaine v. Lehigh Valley Trust Co., 457 Pa. 255, 322 A.2d 114 (1974).; Commonwealth v. Agie, 449 Pa. 187, 296 A.2d 741 (1972). Basic and fundamental error has no place in our modern system of jurisprudence. Dilliplaine v. Lehigh Valley Trust Co., supra.
All of the other issues raised on this appeal, by reason of this waiver of the central issue, also fail to contain merit.
The order of the lower court is affirmed.